LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 October 24, 2013 VIA EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:WNC Housing Tax Credit Fund V, L.P., Series 3 File No. 000-21895 Dear Sir or Madam: On behalf of the above-referenced registrant enclosed please find revised preliminary proxy materials for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934. The registrantexpects torelease definitive materials to securities holders as soon as practicable. Very truly yours, /s/ PAUL G. DANNHAUSER Paul G. Dannhauser
